[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff brings this action alleging damages resulting from a breach of contract in which the parties contracted for the plaintiff to provide uniforms, smocks, towels and mats for the use of employees of the defendant automobile dealership. The contract, dated January 9, 1988 was to run for thirty-seven (37) months.
In general, the plaintiff was to provide the uniforms and other items on a weekly basis, picking up the dirty items and supplying clean ones.
The evidence showed that it was the plaintiff who, in fact, was in breach of the contract. On a weekly basis shirts or uniforms were missing resulting in the employees having to wear their own clothing. Often uniforms were returned for wear dirty, stained, patched and torn. The owner of Suburban Subaru made frequent complaints to the plaintiff company and ultimately threatened to terminate the contract. Although representatives from Standard Uniform said they would correct the problems, the substandard service continued, and in September 1989 the defendant notified the plaintiff it was terminating the contract because of the plaintiff's breach.
The final bill was paid by the defendant. The plaintiff has not presented evidence sufficient to show any outstanding balance. Further, since it was the plaintiff's failure to provide the services contracted for between the parties, thereby breaching the contract, they cannot be entitled to any damages claimed under the so-called liquidated damages clause of the contract.
Accordingly, the Court finds the issues in favor of the defendant and enters judgment for the defendant, Suburban Subaru.
Hon. Lawrence Klaczak Superior Court Judge